JUDGE PETERS
delivered the opinion oe the court:
The issue presented by the pleadings was submitted to a jury, and after the rendition of a verdict, and judgment thereon, no motion was made for a new trial, but an appeal by the defendant below was prayed to this court, and time obtained to make out and have allowed a bill of exceptions.
*47In Humphreys vs. Walton, 2 Bush, 580, this court said : “ On an issue, and trial of a fact by a jury, a motion for a new trial is essential to correct the errors growing out of the evidence or instructions, before an appeal can be entertained by this court:”
The failure, therefore, of appellant to move for a new trial in the court below, to have the errors complained of corrected, precludes him from the opportunity of having them corrected here.
Wherefore, the judgment must be affirmed.